Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 15/276,834, filed on 09/27/2016, which is a Non-Provisional Application of Provisional Application 62/234,415, filed on 09/29/2015.
Claims 1-5 are currently pending in this patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 08/12/2020), Applicants filed a response and an amendment on 02/08/2021, amending claims 1 is acknowledged. 
Claim 3 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. 
Claims 1-2, 4 and 5 are present for examination.
Applicants' arguments filed on 02/08/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-2 and 4-5 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Nguyen et al. (Integrated process for separation of lignocellulosic components to fermentable sugars for production of ethanol and chemicals, US 2008/0057555, publication 03/06/2008, see PTO892) in view of  Xiao et al. (Effects of sugar  is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Nguyen et al. (Integrated process for separation of lignocellulosic components to fermentable sugars for production of ethanol and chemicals, US 2008/0057555, publication 03/06/2008, see PTO892) in view of  Xiao et al. (Effects of sugar inhibition on cellulases and beta-glucosidase enzyme activity during enzymatic hydrolysis of softwood substrates, Applied Biochemistry and Biotechnology, (2004), Vol. 113-116, p1115-1126, see PTO892) and Wang et al. (Lignosulfonate-mediated cellulase adsorption: enhanced enzymatic saccharification of lignocellulose through weakening nonproductive binding to lignin. Biotechnogy for Biofuels (2013), 6:156, page 1-10).
The Broadest Reasonable Interpretation (BRI) of claim  1, which are drawn to a method of enzymatically hydrolyzing pretreated lignocellulosic biomass at high solids concentration, said method comprising: (a)    providing pretreated lignocellulosic biomass containing cellulose; (b)    introducing said pretreated lignocellulosic biomass to a hydrolysis reactor under effective hydrolysis conditions and in the presence of enzymes including cellulases, to hydrolyze said cellulose to glucose monomer and glucose oligomers; wherein said pretreated lignocellulosic biomass is present in said hydrolysis reactor at a solids concentration of 15 wt% or more, and (c)    circulating a liquid stream in a circulation line configured from an output of said hydrolysis reactor back to an input of said hydrolysis reactor, wherein at least a portion of said glucose monomer is removed from said circulation line to reduce glucose inhibition of cellulose hydrolysis, wherein said method further comprises said glucose oligomer hydrolysis  step to generate additional glucose monomer from said glucose oligomers and wherein said 
Regarding claims 1-2, Nguyen et al. teach a bio-refinery integrated continuous process to extract celluloses and hemicelluloses to further convert to sugars for producing end products such as ethanol by fermentation from lignocellulosic biomass (LCBM) in a rector, wherein the initial solids concentration is 40-50 wt% solids consistency (solids concentration), wherein the LCMB is pretreated by chemical/pressure treating stages such as acetic acid to separate prehydrolysate containing  cellulose (glucose units), lignin and hemicellulose (xylose, arabinose or galactose units), wherein the solid (solids concentration) is 35 wt%  (para 120) after acid pretreatment, followed by neutralizing with alkali and pH adjustment, wherein the prehydrolysate containing primarily fermentable sugars from cellulose and hemicelluloses are separated, the pre-hydrolyzed lignocellulose substrate is washed, to remove the extractives and residual lignin as well as solids (Fig 2; abstract, para 98, 104, 106, 120 claim 2). The filtrates comprises lignin can be combined and evaporated to produce lignin-based chemicals or incinerated to generate power/steam for process uses as well as using lignin as surfactant (see, abstract). The remaining cellulose part, essentially free of lignin and extractives which are detrimental and toxic to enzymatic saccharification, wherein the cellulose portion is treated with enzymes including cellulase for saccharification to glucose monomer or glucose oligomer (para 117, 131, 133, 140) for fermenting to ethanol, wherein the solids is 50% total solids after cellulase treatment (para 133). Since, Nguyen teaches a bio-refinery integrated continuous process, which is in fact reads on liquid streams (see, Fig. 2). Nguyen also teach inlet and outlet device to separate portion of the hydrolysate such as lignin (Fig. 2). However, Nguyen does not teach introducing an external lignin as surfactant (for par of claim 1), and removing of portion of 
Regarding claims 1 (part) and dependent claims 2, 4 and 5, Nguyen et al. also teach hydrolysis of pretreated LCMB by adding cellulase enzyme and converts LCMB into glucose monomer and glucose oligomer, and adding cellulase enzyme again to complete the hydrolysis of glucose oligomer to glucose monomer, which is also obvious to one of ordinary skilled in the art to hydrolyze glucose oligomer to glucose monomer by said cellulase enzyme, which is nothing but optimization step by adding cellulase enzymes repeatedly again in the reactor through an inlet in a continuous integral process of LCMB hydrolysis (see, KSR), which is under the criteria of  KSR is obvious to try, which is obvious, i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art to add cellulase enzyme repeatedly until all the glucose oligomer is converted to glucose monomer as taught by Nguyen et al. and common knowledge to arrive the claimed invention. One of ordinary skilled in the art would have been motivated to do so in order to achieve maximum glucose from LCMB to produce down-stream expensive end products such as ethanol, a biofuel, which is commercially, industrially and financially beneficial.
Regarding claims 1 (part) and dependent claims 4-5, As stated, Nguyen et al. do not teach removing of portion of glucose from the reactor because high concentrated glucose is inhibitory to enzyme activity of cellulase enzyme resulting in the reduced hydrolysis of cellulose.

Therefore, It would have been obvious to one of ordinary skilled in the art to combine the teachings of Nguyen et al. and Xiao et al. to remove portion of the glucose hydrolysate after cellulase enzyme treatment, when glucose concentration is higher as taught by Xiao et al. and modify the process of Nguyen et al. to arrive the claimed invention. One of the ordinary skilled in the art would have been motivated to do so to enhance LCMB hydrolysis to glucose monomer with increased glucose yield to be used in a fermentation to produce expensive biofuel ethanol, which is commercially, industrially and financially beneficial.
Regarding claim 1, Nguyen does not teach introducing lignin as surfactant to said LCMB hydrolysis reactor comprises LCMB and cellulase enzyme, but Nguyen indeed teaches using lignin as surfactant (see, abstract).
However, Wang et al. teach lignosulfonate-mediated cellulase adsorption: enhanced enzymatic saccharification of lignocellulose through weakening nonproductive binding to lignin and  further teach adding lignosulfonate (LS), a sulfonate conjugated lignin, into cellulase enzyme present in the pretreated lignocellulosic hydrolyzate, which will bind cellulase enzyme and thereby inhibiting the binding of lignin, an inhibitor of cellulase enzyme, to cellulase enzyme, and thereby keeping the cellulase enzyme functionally active for continuous hydrolysis of cellulosic biomass (see, abstract,   Figure 4). 

One of the ordinary skilled in the art would have been motivated to do so to enhance LCMB hydrolysis to glucose monomer with increased glucose yield to be used in a fermentation process to produce expensive biofuel ethanol, which is commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Nguyen et al. could successfully produce glucose sugar from pretreated LCMB by using cellulase enzyme.  
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1-2 and 4-5 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656